Citation Nr: 1447750	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-31 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel
INTRODUCTION

The Veteran served on active duty from July 1970 to March 1972; among other decorations, the Veteran was awarded the Bronze Star for his service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claims for service connection.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file. 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is causally related to his in-service noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

A September 2010 VA examination as well as statements and testimony from the Veteran reflect that he currently suffers from tinnitus.  The current disability criterion is met.  

There is no evidence that the Veteran complained of or was treated for tinnitus during his active service.  That said, the Veteran's DD-214 reflects that he served in the artillery, a military occupational specialty that would undoubtedly have exposed him to noise.  Further, the Veteran himself and two separate fellow soldiers have stated that they were present at a training accident at Fort Sill, Oklahoma where a mortar exploded in close range to the Veteran.  The fellow soldiers stated that many people involved in the accident suffered from hearing problems as a result of this accident, and the Veteran himself stated that his tinnitus began after this accident.  Given this evidence, the in-service incurrence criterion is met.  

The only remaining question is whether the Veteran's tinnitus is related to his active service.  The examiner from the September 2010 VA examination concluded that it was not, but the opinion is inadequate.

Instead of remanding the case for a new opinion, the Board concludes that there is adequate evidence to grant the claim for service connection for tinnitus.  The Veteran has consistently stated that his tinnitus began during his active service.  He made this point at his September 2010 VA examination, in a November 2011 letter, and at his September 2013 hearing.  Observations regarding the dates of onset tinnitus are capable of lay observation.  The Veteran is competent to offer these statements, and the Board finds them credible.  

Resolving all reasonable doubt in his favor, the nexus element is satisfied, and service connection for tinnitus is warranted.  


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

For two reasons, the Veteran's claim for service connection for bilateral hearing loss must be remanded.  

First, on his June 2010 claim, the Veteran stated that he received treatment at VA facilities.  Records of this treatment have not been obtained; on remand, these records must be associated with the claim file.  

Second, at his September 2013 hearing, the Veteran and his representative argued that the examiner who performed the September 2010 VA examination misstated his history of post-service noise exposure.  They stated that, though the Veteran owned a company that made molds for injection molding, he served in a managerial role and was not exposed to noise as a result.  They argued that the September 2010 examiner's conclusion that the Veteran had significant post-service noise exposure is in error.  

The Board agrees.  A new examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete VA treatment records and associate them with the claim file.  

2.  Schedule the Veteran for a VA audio examination, by an appropriate professional, preferably not the examiner who performed the September 2010 examination.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any manifested hearing loss is related to his active service.  The examiner is advised that the Board finds the Veteran's statements regarding his lack of post-service noise exposure to be credible.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


